         Case 4:18-cr-40020-TSH Document 167 Filed 05/08/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
UNITED STATES OF AMERICA                )
                                        )         CRIMINAL ACTION
 v.                                     )         NO. 4:18-40020-TSH
                                        )
THOMAS LAVERTY,                         )
                   Defendants.          )
______________________________________ )


MEMORANDUM AND ORDER ON DEFENDANT’S MOTION TO REVERSE ORDER
     OF REMAND TO CUSTODY AFTER CONVICTION (Docket No. 158)

                                          May 8, 2020

HILLMAN, D.J.

       A jury convicted Thomas Laverty (the “Defendant”) of conspiracy to manufacture or

possess with intent to distribute marijuana, manufacturing or possessing with intent to distribute

marijuana, and conspiracy to launder money, and the Defendant pled guilty to the additional charge

of theft of public money. Because he faces a minimum term of imprisonment of ten or more years

under the Controlled Substances Act, the Defendant was subject to mandatory detention pending

sentencing. See 18 U.S.C. § 3143(a). He now moves for release pending sentencing, citing the

exceptional reasons provision of 18 U.S.C. § 3145(c). (Docket No. 158).

       Section 3145(c) provides that a defendant subject to mandatory detention “who meets the

conditions of release set forth in section 3143(a)(1) or (b)(1), may be ordered released, under

appropriate conditions, by the judicial officer, if it is clearly shown that there are exceptional

reasons why such person’s detention would not be appropriate.” The Government does not dispute

that the Court may order the Defendant’s release under this provision or that the Defendant meets
         Case 4:18-cr-40020-TSH Document 167 Filed 05/08/20 Page 2 of 2



the conditions of release identified in § 3143(a)(1). The only issue before the Court is whether the

Defendant has shown that exceptional reasons justify his release pending sentencing.

       The statute does not define exceptional reasons, but “[t]he few courts to address the matter

agree that there must be present ‘a unique combination of circumstances giving rise to situations

that are out of the ordinary.’” Weiner, 972 F.2d at *3 (quoting United States v. DiSomma, 951

F.2d 494, 497 (2d Cir. 1991)). Here, the Defendant contends that the combination of his medical

conditions and the outbreak of COVID-19 creates an exceptional reason justifying his release. The

Court agrees. The Defendant suffers from chronic Hepatitis C and allegedly faces heightened risk

of serious illness or death if he contracts COVID-19. Despite his heightened risk, however, he has

not received any treatment for his condition, and his viral load is increasing. Given how quickly

the virus can spread in the prison population, the Court finds that the Defendant’s circumstances

are sufficiently “out of the ordinary” to warrant the extraordinary measure of pre-sentencing

release under § 3145(c). See Weiner, 972 F.2d at *3 (internal quotation marks omitted). The Court

thus grants his motion. (Docket No. 158). He is released under the same conditions of release

imposed by the Court on December 19, 2017, save that he self-isolate for 14 days in his residence.

SO ORDERED

                                                                          /s/ Timothy S. Hillman
                                                                       TIMOTHY S. HILLMAN
                                                                             DISTRICT JUDGE




                                                 2
